This was an action in injunction by the appellant, plaintiff below, against the appellees, defendants below, seeking to enjoin the appellees from removing and dismissing the appellant from her employment as a teacher in the Milan School.
The same identical questions presented in the case of Freda F.Whitlatch v. School Town of Milan, Indiana, (Ind.),198 N.E. 85, being cause Number 26,208 from the Franklin Circuit Court and decided by this court on the 1st day of November, 1935, are presented in this case, and, with the exception of the name of the plaintiff, the same state of facts exist in the instant case as are presented in the Whitlatch case, supra. Upon the authority of the Whitlatch case, supra, the judgment in the instant case is reversed.
Judgment reversed.
Tremain, J., not participating.
 *Page 1